Name: Commission Regulation (EEC) No 2069/89 of 11 July 1989 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  agricultural structures and production
 Date Published: nan

 12. 7. 89 Official Journal of the European Communities No L 196/21 COMMISSION REGULATION (EEC) No 2069/89 of 11 July 1989 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/87 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 17 (4) thereof, Whereas footnote (,0) to Section 10 of the Annex to Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 131 1 /89 (4), specifies how the fat content by weight and refund amount are to be calculated for processed cheeses if caseins and/or caseinates have been added ; whereas in the case of the fat content by weight there is no need to refer to the weight of added casein or caseinates ; whereas this reference should therefore be withdrawn with effect from 13 May 1 989, the date on which the footnote was introduced : HAS ADOPTED THIS REGULATION : Article 1 In Section 40 of the Annex to Regulation (EEC) No 3846/87 the opening sentence of footnote ( ,0) is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29. 3. 1989, p. 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 131 , 13 . 5. 1989, p. 17.